Exhibit 10.7

LIMITED JOINDER AGREEMENT

THIS LIMITED JOINDER AGREEMENT (“Joinder Agreement”) is executed as of
October 15, 2013, by QTS REALTY TRUST, INC., a Maryland corporation (“REIT”),
and delivered to REGIONS BANK, as Agent, pursuant to §7.24 of the Credit
Agreement dated as of December 21, 2012, as from time to time in effect (the
“Credit Agreement”), among the Borrowers, Regions Bank, for itself and as Agent,
and the other Lenders from time to time party thereto and the other parties
thereto. Terms used but not defined in this Joinder Agreement shall have the
meanings defined for those terms in the Credit Agreement.

RECITALS

A. As a condition to the occurrence of the IPO Event, REIT is required, pursuant
to §7.26 of the Credit Agreement, to become a party to the Credit Agreement in
order to be bound by certain provisions thereof.

B. REIT expects to realize direct and indirect benefits as a result of the
availability to the Borrowers of the credit facilities under the Credit
Agreement.

NOW, THEREFORE, REIT agrees as follows:

AGREEMENT

1. Joinder. By this Joinder Agreement, REIT hereby becomes a party to the Credit
Agreement. REIT hereby expressly assumes and agrees to be bound by those
provisions of the Credit Agreement applicable to REIT including, without
limitation, those contained in §7.24 of the Credit Agreement. REIT’s assumption
of the foregoing obligations (a) is absolute, unconditional and is not subject
to any defenses, waivers, claims or offsets and (b) shall not be affected or
impaired by any agreement, condition, statement or representation of any person
or entity. REIT expressly agrees that it has read, approved and will comply with
and be bound by all of the terms, conditions, and provisions contained in the
Credit Agreement and the other Loan Documents applicable to REIT. For the
avoidance of doubt, REIT is not assuming any of the Borrowers’ Obligations under
the Credit Agreement except as and to the extent provided in the Springing
Guaranty.

2. Representations and Warranties of REIT. REIT represents and warrants to Agent
that, as of the Effective Date (as defined below), except as disclosed in
writing by REIT to Agent on or prior to the date hereof and approved by the
Agent in writing, the representations and warranties contained in the Credit
Agreement and the other Loan Documents are true and correct in all material
respects as applied to REIT on and as of the Effective Date (as defined below)
as though made on that date. As of the Effective Date, all covenants and
agreements in the Credit Agreement are true and correct with respect to REIT and
no Default or Event of Default shall exist or might exist upon the Effective
Date REIT becomes a party to the Credit Agreement.

3. IPO Event. Quality Tech, LP (“QTLP”) and REIT acknowledge, represent and
agree that the events relating to the IPO Event and restructuring of QTLP have
been as set forth in Schedule 1 attached hereto and made a part hereof.



--------------------------------------------------------------------------------

4. No Waiver or Modification. This Joinder Agreement shall not constitute a
waiver or modification of any requirement of obtaining Agent and Lenders’
consent to any future ownership changes or any portion thereof or interest
therein as required by the Credit Agreement, nor shall it constitute a
modification of the terms, provisions, or requirements in the Loan Documents in
any respect except as expressly provided herein. REIT and QTLP specifically
acknowledge that any subsequent assumption or transfer of any interest in REIT,
QTLP, Borrowers, and Guarantors in violation of the Loan Documents shall be a
Default thereunder. The Loan Documents are hereby ratified and, except as
expressly modified in this Agreement, remain unmodified and are in full force
and effect

5. Further Assurances. This Agreement shall be deemed a “Loan Document” for all
purposes under the Loan Documents. REIT agrees to execute and deliver such other
instruments and documents and take such other action, as the Agent may
reasonably request, in connection with the transactions contemplated by this
Joinder Agreement.

6. GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL OBLIGATION
UNDER, AND SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.

7. Counterparts. This Agreement may be executed in any number of counterparts
which shall together constitute but one and the same agreement.

8. The effective date (the “Effective Date”) of this Joinder Agreement is
October 15, 2013.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, REIT has executed this Joinder Agreement as of the day and
year first above written.

 

“REIT” QTS REATLY TRUST, INC., a Maryland corporation By:  

/s/ Shirley E. Goza

Name:   Shirley E. Goza Title:   Secretary and General Counsel [SEAL]

 

ACKNOWLEDGED: QUALITYTECH, LP, a Delaware limited partnership By:   QTS Realty
Trust, Inc., a Maryland corporation,   its general partner   By:  

/s/ Shirley E. Goza

  Name:   Shirley E. Goza   Title:   Secretary and General Counsel [SEAL]

 

ACKNOWLEDGED: REGIONS BANK, as Agent By:  

/s/ Kerri L. Raines

Name:   Kerri L. Raines Title:   Vice President [SEAL]